Citation Nr: 0527710	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-30 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from September 1953 
to September 1955.

This matter arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board issued a decision in July 
2004 that denied service connection for bilateral hearing 
loss, and that determined that the veteran had failed to 
submit new and material evidence to reopen a claim for 
service connection for the residuals of a left hydrocele.   
In pertinent part, the Board held that service connection for 
bilateral hearing loss was not warranted because the veteran 
had failed to submit evidence demonstrating a current hearing 
loss disability.  The veteran appealed this decision.

In May 2005, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion of the parties and 
vacated and remanded the part of the Board's July 2004 
decision that denied service connection for bilateral hearing 
loss.  The motion indicated that a remand was necessary in 
order to obtain VA records pertinent to the veteran's claim, 
and which were constructively of record at the time the Board 
considered the appeal.  The motion also specified that the 
portion of the July 2004 decision that addressed the request 
to reopen the claim for service connection for the residuals 
of a left hydrocele was not the subject of the appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As discussed above, the May 2005 Joint Motion for Partial 
Remand made reference to outstanding VA medical records that 
were pertinent to the veteran's claim for service connection 
for bilateral hearing loss.  The parties observed that a 
November 2002 treatment note from the West Palm Beach VA 
Medical Center (VAMC) showed that the veteran was 
experiencing hearing problems, and that a request for an 
audiological consultation had been made.  The veteran, 
through his attorney, reported that the evaluation was 
conducted at a VA affiliated clinic in February 2004.  The 
November 2002 VA outpatient record and the February 2004 
audiological evaluation must therefore be obtained.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Obtain the veteran's complete medical 
file from the West Palm Beach reflecting 
bilateral hearing loss since November 
2002 and associate it with the claims 
folder.  A specific request should be 
made for the report of the evaluation 
conducted in February 2004.

2.  If, and only if, there is evidence 
suggesting that the veteran has a hearing 
loss related to service, the RO should 
schedule the veteran for a VA examination 
to determine the extent and etiology of 
the hearing loss disability.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that any current hearing loss 
disability is etiologically related to 
the veteran's active military service, to 
include any noise exposure.  The 
rationale for all opinions expressed must 
also be provided.

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case 
(SSOC), which contains notice of all 
relevant actions taken on the claim for 
benefits, as well as a summary of the 
evidence received since the issuance of 
the Statement of the Case in August 2003.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


